Exhibit 10.2
SEVERANCE AGREEMENT AND GENERAL RELEASE
     Paul A. McCormick, for himself and his heirs, successors and assigns
(“Executive”) and Endologix, Inc., (the “Company”) hereby agree, effective
May 12, 2008, to the following:
     1. Executive’s employment with the Company will be terminate on the date
hereof (the “Termination Date”).
     2. On the Termination Date Executive will be paid any base salary due and
owing to him as of the Termination Date and all earned but unused vacation
accrued by him as of the Termination Date. With respect to outstanding business
expenses, if any, Executive agrees that on or before May 31, 2008, he will
submit a final expense reimbursement statement reflecting any outstanding
business expenses incurred through the Termination Date, along with the
appropriate receipts and necessary supporting documentation. The Company will
provide reimbursement for appropriate business expenses pursuant to its current
business policies and practices
     3. In reliance on Executive’s promises, representations, and releases in
this Agreement, and in consideration therefor, the Company will provide
Executive the following:
     (a) Continued payments at his base salary for a period of six months after
the Termination Date. Such payments shall be at the base salary rate in effect
on the Termination Date less legally required withholdings and will be made on
the Company’s regularly recurring paydays for such six month period;
     (b) Continued payments for Executive’s health insurance premiums for
continued health insurance coverage for a period of six months after the
Termination Date, provided that Executive makes a timely election to continue
such coverage under COBRA;
     (c) $46, 297, which is equal to 36.34% (pro-ration through May 12, 2008) of
Executive’s target bonus of $124,400; and
     (d) Continued vesting for Executive’s stock options to purchase the
Company’s Common Stock, under the Option Agreements listed on Exhibit A so long
as Executive remains a Director of the Company. The foregoing is no guarantee or
commitment by the Company to continue to recommend Executive for re-election to
the Board of Directors. Executive acknowledges that any exercise of options more
than three months following the Termination Date will not be eligible for tax
treatment as incentive stock options, but rather will be treated as
non-qualified stock options, and Executive acknowledges that he in relying on
his own tax advisor with respect to any exercise of such options.
     4. The Company acknowledges that Executive will be entitled to all
compensation payable to non-employee members of the Board of Directors,
commencing with the first Board meeting and the first stockholder meeting
following the Termination Date.

 



--------------------------------------------------------------------------------



 



     5. Executive agrees to provide reasonable transition assistance to the
Company’s new Chief Executive Officer, in particular with respect to investor
relation activities in the four weeks following the Termination Date.
     6. Executive represents to the Company that he is signing this Severance
Agreement and General Release voluntarily and with a full understanding of and
agreement with its terms for the purpose of receiving additional consideration
including an opportunity for salary continuation and stock option benefits from
the Company beyond that which he may be otherwise entitled.
     7. Executive hereby waives and releases all claims, known and unknown,
which he has or might otherwise have had against the Company, on behalf of
itself and its subsidiaries and related entities, past and present officers,
directors, shareholders, executives, managers, supervisors, employees,
consultants, auditors, attorneys, insurers, indemnitees, successors and agents
(hereinafter collectively referred to as “Released Parties”), arising prior to
the date he executes this Agreement. This release includes, without limitation,
all claims relating in any way to any aspect of Executive’s employment,
compensation, or the cessation of his employment with the Company, under the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, Title VII of the Civil Rights Act of 1964, 42 U.S.C. section 1981, the
Fair Labor Standards Act, the California Fair Employment and Housing Act,
California Government Code section 12900, et seq., the Unruh Civil Rights Act,
California Civil Code Section 51, all provisions of the California Labor Code,
the Employee Retirement Income Security Act, 29 U.S.C. section 1001, et seq.,
all as amended, any other federal, state or local law, regulation or ordinance
or public policy, contract, tort or property law theory, or any other cause of
action or claim whatsoever that arose on or before the date Executive executes
this Agreement.
     8. The release in this Agreement includes, but is not limited to, claims
arising under federal, state or local law for age, race, sex or other forms of
employment discrimination and retaliation. In accordance with the Older Workers
Benefit Protection Act, Executive hereby knowingly and voluntarily waives and
releases all rights and claims, known or unknown, arising under the Age
Discrimination in Employment Act of 1967, as amended, which he might otherwise
have had against Released Parties. Executive is hereby advised that he should
consult with an attorney before signing this Agreement, that nothing herein is
intended to waive any claim based on events or actions occurring after this
Agreement is entered, and that he has twenty one (21) calendar days after the
receipt of this Agreement in which to consider and accept this Agreement by
signing and returning this Agreement to Frank Brown. In addition, Executive has
a period of seven days following his execution of this Agreement in which he may
revoke the Agreement. If Executive does not advise the Company by a writing
received by Mr. Brown within such seven day period of Executive’s intent to
revoke the Agreement, the Agreement will become effective and enforceable upon
the expiration of the seven days.

2



--------------------------------------------------------------------------------



 



     9. It is further understood and agreed that as a condition of this
Agreement, Executive expressly waives all rights under Section 1542 of the Civil
Code of the State of California. Such Section reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
Notwithstanding Section 1542, and for the purpose of implementing a full and
complete release and discharge of the Released Parties, Executive expressly
acknowledges that this Severance Agreement and General Release is intended to
include and does include in its effect, without limitation, all claims which
Executive does not know or suspect to exist in his favor against the Released
Parties at the time of execution hereof, and that this Agreement expressly
contemplates the extinguishment of all such claims.
     10. This Severance Agreement and General Release shall not be construed as
an admission by the Company of any improper, wrongful, or unlawful actions, or
any other wrongdoing against Executive, and the Company specifically disclaims
any liability to or wrongful acts against Executive on the part of itself and
Released Parties.
     11. No provision of this Agreement shall be construed against any party or
his/its counsel because that party or his/its counsel drafted the provision in
question. This Agreement will be interpreted in accordance with the laws of the
State of California.
     12. This Agreement may be modified only by written agreement signed by both
parties.
     13. In the event any provision of this Agreement is void or unenforceable,
the remaining provisions shall continue in full force and effect.
     14. This Severance Agreement and General Release contains the entire
agreement between the parties regarding the subject matter hereof, and
supersedes any and all prior and contemporaneous oral and written agreements,
INCLUDING WITHOUT LIMITATION ANY SEVERANCE BENEFITS EXECUTIVE MIGHT CLAIM UNDER
HIS EMPLOYMENT AGREEMENT WITH THE COMPANY DATED OCTOBER 18, 2002, or other
severance policies of the Company.
     15. Any controversy or claim arising out of or relating to this Agreement
shall be settled by arbitration in Orange County, California, in accordance with
the Rules of the American Arbitration Association and applying California law,
and judgment upon the award rendered by a single arbitrator may be entered in
any court having jurisdiction.

3



--------------------------------------------------------------------------------



 



     16. In the event of any action for the breach of or to enforce the
provisions of this Agreement, the prevailing party shall be entitled to recover
from the unsuccessful party reasonable attorneys’ fees, costs, disbursements and
other expenses in such amounts as may be awarded by a court of competent
jurisdiction.

             
 
      Endologix, Inc.    
 
           
/s/ Paul McCormick
 
Paul A. McCormick
      /s/ Frank Brown
 
Frank D. Brown, Chairman of the Board    
 
           
Dated: May 12, 2008
      Dated: May 12, 2008    

4